           Case 2:20-cv-01031-APG-DJA Document 3 Filed 06/26/20 Page 1 of 2



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3   TYLER ASHLEY,                                          Case No.: 2:20-cv-01031-APG-DJA

 4          Petitioner
                                                                          ORDER
 5 v.

 6 BRIAN E. WILLIAMS, et al.,

 7          Respondents

 8

 9         This is a pro se petition for writ of habeas corpus under 28 U.S.C. § 2254, submitted by

10 petitioner Tyler Ashley. Ashley has also submitted an application to proceed in forma pauperis,

11 but he has not included a completed financial certificate or inmate account statements.

12 Accordingly, this matter has not been properly commenced. 28 U.S.C. § 1915(a)(2) and Local

13 Rule LSR 1-2.

14         This action therefore is subject to dismissal without prejudice as improperly commenced.

15 However, it is unclear from the papers presented whether a dismissal without prejudice may

16 materially affect a later analysis of any timeliness issue with regard to a new action.

17         Accordingly, Ashley has 30 days to either (1) pay the $5.00 filing fee or (2) submit a

18 financial certificate completed and signed by an authorized officer and an inmate account

19 statement for the past six months. Failure to do so may result in the dismissal of this action

20 without prejudice.

21

22

23
           Case 2:20-cv-01031-APG-DJA Document 3 Filed 06/26/20 Page 2 of 2



 1         I THEREFORE ORDER that by July 30, 2020, petitioner Ashley must either pay the

 2 $5.00 filing fee or submit a completed financial certificate and his inmate account statement for

 3 the past six months. The Clerk will retain the petition but not file it at this time. If petitioner

 4 Ashley fails to comply with this order, this action may be dismissed without prejudice.

 5         Dated: June 26, 2020

 6                                                             _________________________________
                                                               U.S. District Judge Andrew P. Gordon
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23



                                                      2
